DETAILED ACTION
This action is in response to the amendment filed 8/3/2021. 
Claims 1-17 and 19-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				Response to Arguments
Applicant’s arguments, filed 8/3/2021, with respect to the rejection(s) of claim(s) 1-9,11-16 and 19 under 35 USC 102 have been fully considered and are not persuasive relative to claim 1. The previously indicated allowable subject matter of claim 16 and 18 are no longer considered as allowable in view of Orme.

Applicant’s arguments with respect to claim(s) 1-9,11-16 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s amendment necessitated the new grounds for rejection, however, this action has been made Non-final.

Claim Rejections - 35 USC § 112
Applicant’s arguments and amendments overcome the 112 rejections.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9,11-16 and 19 are rejected under 35 U.S.C. 102a1 as being anticipated by Orme (US 3942550). 
Regarding claim 1, Orme disclose a fluid pressure valve (10, see Fig. 1) comprising a housing (26) including a housing member (the portion including 44,46), the housing member being formed integrally so as to have a first port (the left top port through 44), a second port (the right top port through 46), and a flow path (the path between the ports when 24 is open) connecting between the first port and the second port,
wherein the housing member extends in an axial direction (the direction from the left to the right of the page/drawing view) and includes first housing wall portions (the wall portions are the wall thickness section that are immediately on both sides of the first port) and second housing wall portions (the wall portions are the wall thickness section that are immediately on both sides of the second port), wherein the first housing 
wherein the flow path includes the first circling flow path extending in a circumferential direction (as shown it extends around the housing 26) of the housing around an axis (the centerline axis) of the housing extending in the axial direction and the second circling flow path extending in the circumferential direction (as shown it also extends around the housing 26), 
wherein the second circling flow path is disposed at a distance ( the second circling flow path is spaced to the right of the first circling flow path) from the first circling path in the axial direction,
wherein one of the first housing wall portions of the housing includes a cutout (the bottom vertical hole in 44, below the start of the lead line for seat 30) formed therein to allow the working fluid to flow radially inward, and wherein one of the second housing wall portions of the housing includes a cutout (the bottom hole to the right of the start of the line for 26) formed therein to allow the working fluid to flow radially inward.

    PNG
    media_image1.png
    493
    614
    media_image1.png
    Greyscale


a first housing part (the internal bore of 44) extending in an axial direction of the housing; and 
a second housing part (the internal bore at 46) disposed adjacent to the first housing part in the axial direction and having a smaller outer diameter (as shown in Fig. 1, the outer diameter surrounding 46, is smaller than the outer diameter for the first housing part) than the first housing part, wherein the first housing part includes the first port, the second port, and the flow path (since they are connected together the first housing part includes the ports and path).
Regarding claim 3, Orme discloses a valve element (the face of 24 which abuts seat 30) for opening and closing the flow path, wherein the housing includes a valve seat (30) opposed to the valve element in an axial direction of the housing, and the valve element is movable (col.2, lns. 30-52) in the axial direction of the housing and configured to contact with the valve seat in a closed position (see Fig. 1) so as to block the flow path.
Regarding claim 4, Orme discloses the valve element has a larger diameter (as shown in Figure 1) than the valve seat (the outermost diameter of 24 is larger than the tapered seat/contacting edge surface of 30).
Regarding claim 5, Orme discloses wherein the housing includes a projection (in Fig. 1, the inner bore of 30 which projects to the right) for directing a flow of a working fluid.
Regarding claim 6, Orme discloses the valve element includes a projection (the outermost diameter of 24) for directing a flow of a working fluid, the projection being 
Regarding claim 7, Orme discloses a section (the section shown below of the first circling flow path) of the first circling flow path has a smaller dimension (the height of the recessed path, see below) in a radial direction of the housing than in the axial direction of the housing (in this section below, the height dimension of the recessed path is smaller in a radial direction than in the axial direction as shown below).

    PNG
    media_image2.png
    213
    437
    media_image2.png
    Greyscale

Regarding claim 8, Orme discloses the first circling flow path is connected with the first port (see Figure 1), and a sectional area (the area to the left of the top right hole in the recessed area path) of the first circling flow path at a first position distal from the first port is larger than that at a second position (the area immediately above the opening in the recess being the second position) more proximal to the first port than the first position (see below).


    PNG
    media_image3.png
    445
    456
    media_image3.png
    Greyscale

Regarding claim 9, Orme discloses a sectional shape, (the outer diameter of 26 at 44) of the circling flow path is at least partially formed of a curved line (the line of the horizontal diameter is curved in that it is within a part of the bore hole that surrounds the housing 26).
  	Regarding claim 11, Orme discloses “a first connecting flow path (the path of the cavity surrounding 24) extending from the first circling flow path in a radial direction of the housing.  
 	Regarding claim 12, Orme discloses the flow path includes a second connecting flow path (the inner bore of seat 30, surrounding the left part of 38) extending from the first connecting flow path in the axial direction of the housing.  
 	Regarding claim 13, Orme discloses the flow path includes a third connecting flow path (the path within inner bore 46) connecting the second connecting flow path and the second circling flow path.  
  	Regarding claim 14, Orme discloses the third connecting flow path is defined by a tubular surface (the inner bore of 46) of the housing.  

 	Regarding claim 16, Orme discloses the first housing wall portions of the housing includes two side first housing wall portions (the left and right vertical side of the opening of the wall portions) that extend in a substantially radial direction of the housing, and wherein the second housing wall portions (the left and right vertical side of the opening of the wall portions) of the housing includes two side second housing wall portions that extend in the substantially radial direction of the housing. 
 	Regarding claim 19, Orme discloses, the first circling flow path is formed such that its radial dimension in a radial direction of the housing is smaller than its axial dimension in the axial direction of the housing (as shown below), and wherein the second circling flow path is formed such that its radial dimension in the radial direction of the housing is smaller than its axial dimension in the axial direction of the housing (both flow paths are formed in a similar manner).  

    PNG
    media_image2.png
    213
    437
    media_image2.png
    Greyscale




Allowable Subject Matter
Claims 10 and 20 are allowed.
 None of the prior art disclose or renders as obvious “wherein the connector flow path of the connecting flow path is disposed on the external outer surface” in combinations with the rest of the limitations in claim 10. 
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. None of the prior art disclose or renders as obvious “the first housing wall portions of the housing includes four first housing wall portions that together form the first circling flow path” in combinations with the rest of the limitations in claim 17.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig Price, whose telephone number is (571)272-2712 or via facsimile (571)273-2712.  The examiner can normally be reached on Monday-Friday (8:00AM-4:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 or Mary McManmon 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 

	
	/CRAIG J PRICE/           Primary Examiner, Art Unit 3753